Name: Council Regulation (EC) No 1844/97 of 22 September 1997 amending, for the fourth time, Regulation (EC) No 390/97 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1997 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: economic geography;  fisheries
 Date Published: nan

 26. 9 . 97 EN Official Journal of the European Communities L 264/3 COUNCIL REGULATION (EC) No 1844/97 of 22 September 1997 amending, for the fourth time, Regulation (EC) No 390/97 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1997 and certain conditions under which they may be fished THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and acquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission , Whereas under the terms of Article 8 (4) of Regulation (EEC) No 3760/92 it is incumbent upon the Council to establish the total allowable catches (TACs) by fishery or group of fisheries; Whereas Regulation (EC) No 390/97 (2) fixes, for certain fish stocks and groups of fish stocks, the TACs for 1997 and certain conditions under which they may be fished; Whereas the allocation of catch restrictions in ICES zone VII e applied to the quotas of plaice in ICES zones VII d and e is causing unnecessary distortions of the geographic pattern of activities of certain fleets; whereas a reallocation of these restrictions is required in order to better reflect the recent patterns; Whereas Regulation (EC) No 390/97 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Regulation (EC) No 390/97, the table corresponding to the heading 'Species: Plaice, Zone VII d, e ' shall be replaced by the table appearing in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 September 1997 . For the Council The President F. BODEN (') OJ L 389, 31 . 12. 1992, p. 1 . Regulation as amended by the 1994 Act of Accession . (2) OJ L 66, 6 . 3 . 1 997, p. 1 . Regulation as last amended by Regu ­ lation (EC) No 1843/97 (see page 1 of this Official Journal). L 264/4 EN Official Journal of the European Communities 26 . 9 . 97 ANNEX Species: Plaice Zone: VII d, e Pleuronectes platessa 1 130Belgie/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± Espana France 3 780 Ireland Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland Sverige United Kingdom 2 010 EC 6 920 TAC 6 920